DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 125-138 are pending in the instant invention.  According to the Amendments to the Claims, filed September 18, 2020, claims 1-124 were cancelled and claims 125-138 were added.

Status of Priority

	This invention is a Continuation (CON) of abandoned US Application No. 15/746,913, filed January 23, 2018, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2015/077689, filed November 25, 2015, which claims priority under 35 U.S.C. § 119(a-d) to GB 1513607.0, filed July 31, 2015.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on July 26, 2022, is acknowledged: a) Group I - claims 125-138; and b) conjugate of formula L-(DL)p - p. 67, conjE, shown to the right below, where p = 1 and, in formula I, R” = -(CH2)5-; RL1’ = -C(O)OCH2-(1,4-phenylene)-NHC(O)CH(CH3)-NHC(O)CH[CH(CH3)2]-NHC(O)(CH2CH2O)8CH2CH2-NHC(O)CH2CH2-(2,5-dioxopyrrolidin-1,4-diyl); R2 = -CH3; R6= -H; R6’= -H; R7= -OR, wherein R = -CH3; R7’= -OR, where R = -CH3; R9’= -H; R9’= -H; R11a = -OH; R12 = -CH3; R20 and R21, taken together, form a double between the 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
nitrogen and carbon atoms to which they are bound; Y = O; and Y’= O .  Claims 125-128 and 131-138 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Thus, a first Office action and prosecution on the merits of claims 125-138 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) section headings (b-i), where applicable; and b) bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of formula L-(DL)p into the abstract, to overcome this objection.

Claim Objections

	Claim 125 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method of treating CD25 positive acute myeloid leukemia in a subject, wherein the method comprises administering to the subject in need thereof a conjugate of the following formula:
L-(DL)p
wherein:
	----- is a single bond or a double bond;
	L is an antibody (Ab) that binds to CD25;

	DL is formula I or formula II:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 I

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 II

(i)	if a single bond is present between C2 and C3, then R2 is =C(R16a)(R16b); or
	

(ii)	if a double bond is present between C2 and C3, then R2 is:

(a)	aliphatic, saturated C1-5 alkyl;
(b)	CR11’=C(R12’)(R13’), wherein the total number of carbon atoms is no more than 5;
(c)	CH=C(R15a)(R15b);
(d)	C≡CR14;
(e)	saturated C3-6 cycloalkyl; or
(f)	C5-10 aryl, wherein the C5-10 aryl is optionally substituted by one or more substituents independently selected from the group consisting of halo, NO2, CN, C1-7 alkyl, C(O)OH, C(O)OR, OR, -O-C1-3 alkylene-O-, and C3-7 heterocyclyl;

	R6 is H, halo, NO2, NH2, NHR, NRR’, OH, OR, SH, SR, Sn(CH3)3, or R;
	R6’ is H, halo, NO2, NH2, NHR, NRR’, OH, OR, SH, SR, Sn(CH3)3, or R;
	R7 is H, halo, NO2, NH2, NHR, NRR’, OH, OR, SH, SR, Sn(CH3)3, or R;
	R7’ is H, halo, NO2, NH2, NHR, NRR’, OH, OR, SH, SR, Sn(CH3)3, or R;
	R9 is H, halo, NO2, NH2, NHR, NRR’, OH, OR, SH, SR, Sn(CH3)3, or R;
	R9’ is H, halo, NO2, NH2, NHR, NRR’, OH, OR, SH, SR, Sn(CH3)3, or R;

	R10 is H;
	R11 is OH, ORA, or S(O)zOM; or
	R10 and R11 together form a double bond between the nitrogen atom and carbon atom to which they are bound;

	R11’ is H, saturated C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, or cyclopropyl;
	R11a is OH, ORA, or S(O)zOM;

(iii)	if a single bond is present between C2’ and C3’, then R12 is =C(R26a)(R26b); or
	
(iv)	if a double bond is present between C2’ and C3’, then R12 is:

(a)	aliphatic, saturated C1-5 alkyl;
(b)	CR21’=C(R22’)(R23’), wherein the total number of carbon atoms is no more than 5;
(c)	CH=C(R25a)(R25b);
(d)	C≡CR24;
(e)	saturated C3-6 cycloalkyl; or
(f)	C5-10 aryl, wherein the C5-10 aryl is optionally substituted by one or more substituents independently selected from the group consisting of halo, NO2, CN, C1-7 alkyl, C(O)OH, C(O)OR, OR, -O-C1-3 alkylene-O-, and C3-7 heterocyclyl;

	R12’ is H, saturated C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, or cyclopropyl;
	R13’ is H, saturated C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, or cyclopropyl;
	R14 is H, saturated C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, cyclopropyl, phenyl, thiophenyl, or pyridinyl, wherein the phenyl is optionally substituted by one substituent selected from the group consisting of halo, CH3, and OCH3;

(v)	R15a is H; and
	R15b is phenyl, thiophenyl, or pyridinyl, wherein the phenyl is optionally substituted by one substituent selected from the group consisting of halo, CH3, and OCH3; or

(vi)	R15a is phenyl, thiophenyl, or pyridinyl, wherein the phenyl is optionally substituted by one substituent selected from the group consisting of halo, CH3, and OCH3; and
	R15b is H;

(vii)	R16a is H, F, saturated C1-4 alkyl, or C2-3 alkenyl, wherein the C1-4 alkyl or C2-3 alkenyl is optionally substituted by one substituent selected from the group consisting of C(O)NHC1-4 alkyl and C(O)OC1-4 alkyl; and
	R16b is H, F, saturated C1-4 alkyl, or C2-3 alkenyl, wherein the C1-4 alkyl or C2-3 alkenyl is optionally substituted by one substituent selected from the group consisting of C(O)NHC1-4 alkyl and C(O)OC1-4 alkyl; or

(viii)	R16a is H; and
	R16b is CN or C(O)OC1-4 alkyl; or

(ix)	R16a is CN or C(O)OC1-4 alkyl; and
	R16b is H;

	R20 is H or RC;
	R21 is OH, ORA, or S(O)zOM; or
	R20 and R21 together form a double bond between the nitrogen atom and carbon atom to which they are bound;

	R22 is formula IIIa, formula IIIb, or formula IIIc:
-Q1-A-Q2-X IIIa,
CRC1=C(RC2)(CHRC3X) IIIb, or
C≡CCH2Q IIIc;

	A is C5-7 arylene;
	Q is NRN’RL2’, ORL2’, or SRL2’;

(x)	Q1 is a single bond;
	Q2 is a single bond or -Z-(CH2)n-;
	Z is a single bond, -NH-, -O-, or -S-; and
	n is 1, 2, or 3; or

(xi)	Q1 is -CH=CH-; and
	Q2 is a single bond;

(xii)	X is C(O)RL2’, C(O)NHNHRL2’, C(O)ORL2’, NRNRL2’, NHC(O)RL2’, NHNHRL2’, ORL2’, or SRL2’; or

(xiii)	X is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
;

	R21’ is H, saturated C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, or cyclopropyl;
	R22’ is H, saturated C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, or cyclopropyl;
	R23’ is H, saturated C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, or cyclopropyl;
	R24 is H, saturated C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, cyclopropyl, phenyl, thiophenyl, or pyridinyl, wherein the phenyl is optionally substituted by one substituent selected from the group consisting of halo, CH3, and OCH3;

(xiv)	R25a is H; and
	R25b is phenyl, thiophenyl, or pyridinyl, wherein the phenyl is optionally substituted by one substituent selected from the group consisting of halo, CH3, and OCH3; or

(xv)	R25a is phenyl, thiophenyl, or pyridinyl, wherein the phenyl is optionally substituted by one substituent selected from the group consisting of halo, CH3, and OCH3; and
	R25b is H;

(xvi)	R26a is H, F, saturated C1-4 alkyl, or C2-3 alkenyl, wherein the C1-4 alkyl or C2-3 alkenyl is optionally substituted by one substituent selected from the group consisting of C(O)NHC1-4 alkyl and C(O)OC1-4 alkyl; and
	R26b is H, F, saturated C1-4 alkyl, or C2-3 alkenyl, wherein the C1-4 alkyl or C2-3 alkenyl is optionally substituted by one substituent selected from the group consisting of C(O)NHC1-4 alkyl and C(O)OC1-4 alkyl; or

(xvii)	R26a is H; and
	R26b is CN or C(O)OC1-4 alkyl; or

(xiv)	R26a is CN or C(O)OC1-4 alkyl; and
	R26b is H;

	R30 is H;
	R31 is OH, ORA, or S(O)zOM; or

	R30 and R31 together form a double bond between the nitrogen atom and carbon atom to which they are bound;

	each R is independently C1-12 alkyl, C3-20 heterocyclyl, or C5-20 aryl;
	each R’ is independently C1-12 alkyl, C3-20 heterocyclyl, or C5-20 aryl;
	R” is C3-12 alkylene, wherein the C3-12 alkylene is optionally interrupted by one or more heteroatoms or heteroatomic groups independently selected from the group consisting of -NRN2-, -O- and -S-, and further wherein the C3-12 alkylene is optionally interrupted by one or more aromatic rings independently selected from the group consisting of phenylene and pyridinylene;
	RA is C1-4 alkyl;
	RC is C(O)OCH3, C(O)OCH2CH2Si(CH3)3, C(O)OCH2CCl3, C(O)OC(CH3)3, C(O)OCH2CH2S(O)2phenyl, C(O)OCH2CH=CH2, C(O)OCH2-phenyl, C(O)OCH2-(4-nitrophenyl), or C(O)OCH2-fluorenyl;
	RC1 is H or unsubstituted C1-2 alkyl;
	RC2 is H or unsubstituted C1-2 alkyl;
	RC3 is H or unsubstituted C1-2 alkyl;

	RL1’ is:
*-C(O)O-L2-L1-A-Ab
	wherein:
	* is the point of attachment to formula I or formula II;

	L2 is a covalent bond; or

	L2 is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

wherein:
	* is the point of attachment to formula I or formula II;
	Y is -C(O)NH-, -C(O)O-, -NH-, or -O-;
	n is 0, 1, 2, or 3; and
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is the point of attachment to L1;

	L1 is a dipeptide of the formula:
*-C(O)-X2-X1-NH-#
	wherein:
	* is the point of attachment to Y of L2;
	-X2-X1- is -Ala-Val-, -Lys-Ala-, -Lys-Val-, -Lys-Phe-, -Arg-Phe-, -Cit-Phe-, -Cit-Val-, -Cit-Leu-, -Cit-Ile-, or -Cit-Trp-;
	# is the point of attachment to A;

(a)	A is:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

wherein:
	* is the point of attachment to L1;
	m is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30;
	n is 0 or 1; and
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is the point of attachment to Ab; and

Ab is the antibody; or

(b)	A is:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

wherein:
	* is the point of attachment to L1;
	m is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30;
	n is 0 or 1; and
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is the point of attachment to Ab; and

	Ab is the antibody;

	RL2’ is:
*-L1-A-Ab
	wherein:
	* is the point of attachment to the remainder of X of formula IIIa;

	L1 is a dipeptide of the formula:
*-C(O)-X2-X1-NH-#
	wherein:
	* is the point of attachment to X;
	-X2-X1- is -Ala-Val-, -Lys-Ala-, -Lys-Val-, -Lys-Phe-, -Arg-Phe-, -Cit-Phe-, -Cit-Val-, -Cit-Leu-, -Cit-Ile-, or -Cit-Trp-;
	# is the point of attachment to A;


(a)	A is:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

wherein:
	* is the point of attachment to L1;
	m is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30;
	n is 0 or 1; and
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is the point of attachment to Ab; and

	Ab is the antibody; or

(b)	A is:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

wherein:
	* is the point of attachment to L1;
	n is 0, 1, 2, 3, 4, 5 or 6; and
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is the point of attachment to Ab; and

	Ab is the antibody;

	RN is H or C1-4 alkyl;
	RN’ is H, CH3, or CH2CH3;
	each RN2 is independently H or C1-4 alkyl;
	M is Na+, K+, NH4+, NH3R+, NH2RR+, NHRRR+, or NRRRR+;
	Y is -NH-, -O-, or -S-;
	Y’ is -NH-, -O-, or -S-;
	p is 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20; and
	z is 2;

with the provisos that:

1)	the CD25 positive acute myeloid leukemia optionally consists of both CD25 positive and CD25 negative cells; and/or
2)	the CD25 positive acute myeloid leukemia is refractory acute myeloid leukemia or relapsed acute myeloid leukemia.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 126 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 125, wherein:

R6 is H or halo;
R7 is OC1-4 alkyl;
R9 is H;
R” is C3-7 alkylene; and
Y is -O-.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 127 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
The method of claim 125, wherein:

(iii)	if a single bond is present between C2’ and C3’, then R12 is =C(R26a)(R26b); or
	
(iv)	if a double bond is present between C2’ and C3’, then R12 is:

(a)	CH3, CH2CH3, or CH2CH2CH3;
(b)	CR21’=C(R22’)(R23’), wherein the total number of carbon atoms is no more than 4;
(c)	(E)-CH=CH(phenyl);
(d)	C≡CR24;
(e)	cyclopropyl; or
(f)	C5-10 aryl, wherein the C5-10 aryl is optionally substituted by one, two, or three substituents independently selected from the group consisting of F, Cl, CN, OCH3, OCH2CH3, -O-CH2-O-, piperazinyl, morpholino, and thiophenyl;

	R24 is H or CH3; and

(xvi)	R26a is H; and
	R26b is H; or


(xvi)	R26a is CH3; and
	R26b is CH3; or

(xvi)	R26a is H; and
	R26b is saturated C1-4 alkyl, or C2-3 alkenyl, wherein the C1-4 alkyl or C2-3 alkenyl is optionally substituted by one substituent selected from the group consisting of C(O)NHC1-4 alkyl and C(O)OC1-4 alkyl; or

(xvi)	R26a is saturated C1-4 alkyl, or C2-3 alkenyl, wherein the C1-4 alkyl or C2-3 alkenyl is optionally substituted by one substituent selected from the group consisting of C(O)NHC1-4 alkyl and C(O)OC1-4 alkyl; and
	R26b is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 128 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 125, wherein:

(i)	if a single bond is present between C2 and C3, then R2 is =C(R16a)(R16b); or
	
(ii)	if a double bond is present between C2 and C3, then R2 is:

(a)	CH3, CH2CH3, or CH2CH2CH3;
(b)	CR11’=C(R12’)(R13’), wherein the total number of carbon atoms is no more than 4;
(c)	(E)-CH=CH(phenyl);
(d)	C≡CR14;
(e)	cyclopropyl; or
(f)	C5-10 aryl, wherein the C5-10 aryl is optionally substituted by one, two, or three substituents independently selected from the group consisting of F, Cl, CN, OCH3, OCH2CH3, -O-CH2-O-, piperazinyl, morpholino, and thiophenyl;

	R14 is H or CH3;

(vii)	R16a is H; and
	R16b is H; or

(vii)	R16a is CH3; and
	R16b is CH3; or


(vii)	R16a is H; and
	R16b is saturated C1-4 alkyl, or C2-3 alkenyl, wherein the C1-4 alkyl or C2-3 alkenyl is optionally substituted by one substituent selected from the group consisting of C(O)NHC1-4 alkyl and C(O)OC1-4 alkyl; or

(vii)	R16a is saturated C1-4 alkyl, or C2-3 alkenyl, wherein the C1-4 alkyl or C2-3 alkenyl is optionally substituted by one substituent selected from the group consisting of C(O)NHC1-4 alkyl and C(O)OC1-4 alkyl; and
	R16b is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 129 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 125, wherein R20 is RC.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 130 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The method of claim 125, wherein:

	R22 is formula IIIa or formula IIIb:
-Q1-A-Q2-X IIIa, or
CRC1=C(RC2)(CHRC3X) IIIb;

	A is phenylene;

(x)	Q1 is a single bond; and
	Q2 is a single bond;

(xii)	X is NHRL2’;

	RC1 is H;
	RC2 is H; and
	RC3 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 131 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 125, wherein:

L is an antibody (Ab) that binds to CD25; and

(i)	L-RL1’ is:
*-C(O)O-L2-L1-A-Ab
	wherein:
	* is the point of attachment to formula I or formula II;

	L2 is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

wherein:
	* is the point of attachment to formula I or formula II;
	Y is -C(O)NH-, -C(O)O-, -NH-, or -O-;
	n is 0, 1, 2, or 3; and
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is the point of attachment to L1;

	L1 is a dipeptide of the formula:
*-C(O)-X2-X1-NH-#
	wherein:
	* is the point of attachment to Y of L2;
	-X2-X1- is -Ala-Val-, -Lys-Ala-, -Lys-Val-, -Lys-Phe-, -Arg-Phe-, -Cit-Phe-, -Cit-Val-, -Cit-Leu-, -Cit-Ile-, or -Cit-Trp-;
	# is the point of attachment to A;

	A is:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

wherein:
	* is the point of attachment to L1;
	m is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30;
	n is 0 or 1; and
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is the point of attachment to Ab; and

	Ab is the antibody; or

(ii)	L-RL2’ is:
*-L1-A-Ab
	wherein:
	* is the point of attachment to the remainder of X of formula IIIa;

	L1 is a dipeptide of the formula:
*-C(O)-X2-X1-NH-#
	wherein:
	* is the point of attachment to X;
	-X2-X1- is -Ala-Val-, -Lys-Ala-, -Lys-Val-, -Lys-Phe-, -Arg-Phe-, -Cit-Phe-, -Cit-Val-, -Cit-Leu-, -Cit-Ile-, or -Cit-Trp-;
	# is the point of attachment to A;

(a)	A is:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

wherein:
	* is the point of attachment to L1;
	m is 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10;
	n is 1; and
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is the point of attachment to Ab; and

	Ab is the antibody; or

(b)	A is:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

wherein:
	* is the point of attachment to L1;
	n is 0, 1, 2, 3, 4, or 5; and
	
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is the point of attachment to Ab; and

	Ab is the antibody.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 132 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), The method of claim 125, wherein DL is selected from the group comprising should be replaced with The method of claim 125, wherein DL is selected from the group consisting of.  Appropriate correction is required.  See MPEP § 2173.02.

	Claim 133 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The method of claim 125, wherein the antibody comprises:

(A)	a VH domain comprising a VH CDR1 with the amino acid sequence of SEQ ID NO. 3, a VH CDR2 with the amino acid sequence of SEQ ID NO. 4, and a VH CDR3 with the amino acid sequence of SEQ ID NO. 5; and

(B)	a VL domain comprising a VL CDR1 with the amino acid sequence of SEQ ID NO. 6, a VL CDR2 with the amino acid sequence of SEQ ID NO. 7, and a VL CDR3 with the amino acid sequence of SEQ ID NO. 8; or

(C)	a VH domain comprising the sequence of SEQ ID NO. 1; and

(D)	a VL domain comprising the sequence of SEQ ID NO. 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 134 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 125, wherein:

(i)	the drug loading (p) of drugs (D) to antibody (Ab) is 1, 2, 3, 4, 5, 6, 7, or 8; or

(ii)	the average drug loading (p) per antibody (Ab) in the mixture of antibody-drug conjugate is 2, 3, 4, or 5.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of formula L-(DL)p

	Claim 133 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, at the time the invention was filed, had possession of the claimed invention.  Specifically, the method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of the formula L-(DL)p, wherein (i) the antibody comprises: (A) a VH domain comprising a VH CDR1 with the amino acid sequence of SEQ ID NO. 3, a VH CDR2 with the amino acid sequence of SEQ ID NO. 4, and a VH CDR3 with the amino acid sequence of SEQ ID NO. 5; and, optionally a VL domain comprising a VL CDR1 with the amino acid sequence of SEQ ID NO. 6, a VL CDR2 with the amino acid sequence of SEQ ID NO. 7, and a VL CDR3 with the amino acid sequence of SEQ ID NO. 8; or (B) a VH domain comprising the sequence of SEQ ID NO. 1; and optionally a VL domain comprising the sequence of SEQ ID NO. 2, respectively, lacks adequate support within the original specification, as filed.  The specification discloses a method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of formula L-(DL)p, which fails to expressly include a method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of the formula L-(DL)p, wherein (i) the antibody comprises: (A) a VH domain comprising a VH CDR1 with the amino acid sequence of SEQ ID NO. 3, a VH CDR2 with the amino acid sequence of SEQ ID NO. 4, and a VH CDR3 with the amino acid sequence of SEQ ID NO. 5; and, optionally a VL domain comprising a VL CDR1 with the amino acid sequence of SEQ ID NO. 6, a VL CDR2 with the amino acid sequence of SEQ ID NO. 7, and a VL CDR3 with the amino acid sequence of SEQ ID NO. 8; or (B) a VH domain comprising the sequence of SEQ ID NO. 1; and optionally a VL domain comprising the sequence of SEQ ID NO. 2, respectively.  Consequently, one of ordinary skill in the art, at the time this invention was filed, may neither be reasonably apprised of the scope of the instantly recited method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of the formula L-(DL)p, wherein (i) the antibody comprises: (A) a VH domain comprising a VH CDR1 with the amino acid sequence of SEQ ID NO. 3, a VH CDR2 with the amino acid sequence of SEQ ID NO. 4, and a VH CDR3 with the amino acid sequence of SEQ ID NO. 5; and, optionally a VL domain comprising a VL CDR1 with the amino acid sequence of SEQ ID NO. 6, a VL CDR2 with the amino acid sequence of SEQ ID NO. 7, and a VL CDR3 with the amino acid sequence of SEQ ID NO. 8; or (B) a VH domain comprising the sequence of SEQ ID NO. 1; and optionally a VL domain comprising the sequence of SEQ ID NO. 2, respectively, nor recognize that the inventor or joint inventor was in possession of the conjugate of the formula L-(DL)p, wherein (i) the antibody comprises: (A) a VH domain comprising a VH CDR1 with the amino acid sequence of SEQ ID NO. 3, a VH CDR2 with the amino acid sequence of SEQ ID NO. 4, and a VH CDR3 with the amino acid sequence of SEQ ID NO. 5; and, optionally a VL domain comprising a VL CDR1 with the amino acid sequence of SEQ ID NO. 6, a VL CDR2 with the amino acid sequence of SEQ ID NO. 7, and a VL CDR3 with the amino acid sequence of SEQ ID NO. 8; or (B) a VH domain comprising the sequence of SEQ ID NO. 1; and optionally a VL domain comprising the sequence of SEQ ID NO. 2, respectively, administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, in view of the original specification of the invention.
	The inventor or joint inventor should note that since the term, optionally, implies that the claim recites an antibody with a defined VH and an indefinite VL, the antibody is described solely in terms of function (i.e. binding CD25+ve), which potentially encompasses a wide variety of sequences and the specification lacks convincing and/or compelling evidence that the single VL species described is representative of VLs to CD25+ve as instantly recited.  
	Similarly, the inventor or joint inventor should further note that under 35 U.S.C. § 132 and § 35 U.S.C. 251, the proscription against the introduction of new matter in a patent invention serves to prevent an inventor or joint inventor from adding information that goes beyond the subject matter originally filed.  {See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); and MPEP § 2163.06-2183.07}.
	Likewise, the inventor or joint inventor should further note that [T]o satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor or joint inventor had possession of the claimed invention.  {See Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); and Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116}.
	Accordingly, the inventor or joint inventor should further note that (i) at least one specific operative embodiment or example of the invention must be set forth, and that (ii) the specific operative embodiment(s) or example(s), including any description thereof, should be of sufficient scope as to justify the scope of the claims, respectively.  See MPEP § 608.01(p).

	Next, the inventor or joint inventor should further note that [T]he written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s or joint inventor’s obligation to disclose the technology upon which the patent is based and to demonstrate that the patentee was in possession of the invention that is claimed.  {See Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005)}.
	Then, the inventor or joint inventor should further note that [I]t is the specification itself that must demonstrate possession.  And while the description requirement does not demand any particular form of disclosure,... or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.  {See Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010)}.
	Moreover, the inventor or joint inventor should further note that the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
	Also, the inventor or joint inventor should further note that one of ordinary skill in the art, at the time this invention was filed, may neither be reasonably apprised of the scope of the instantly recited method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of the formula L-(DL)p, wherein (i) the antibody comprises: (A) a VH domain comprising a VH CDR1 with the amino acid sequence of SEQ ID NO. 3, a VH CDR2 with the amino acid sequence of SEQ ID NO. 4, and a VH CDR3 with the amino acid sequence of SEQ ID NO. 5; and, optionally a VL domain comprising a VL CDR1 with the amino acid sequence of SEQ ID NO. 6, a VL CDR2 with the amino acid sequence of SEQ ID NO. 7, and a VL CDR3 with the amino acid sequence of SEQ ID NO. 8; or (B) a VH domain comprising the sequence of SEQ ID NO. 1; and optionally a VL domain comprising the sequence of SEQ ID NO. 2, respectively, nor recognize that the inventor or joint inventor was in possession of the instantly recited method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of the formula L-(DL)p, wherein (i) the antibody comprises: (A) a VH domain comprising a VH CDR1 with the amino acid sequence of SEQ ID NO. 3, a VH CDR2 with the amino acid sequence of SEQ ID NO. 4, and a VH CDR3 with the amino acid sequence of SEQ ID NO. 5; and, optionally a VL domain comprising a VL CDR1 with the amino acid sequence of SEQ ID NO. 6, a VL CDR2 with the amino acid sequence of SEQ ID NO. 7, and a VL CDR3 with the amino acid sequence of SEQ ID NO. 8; or (B) a VH domain comprising the sequence of SEQ ID NO. 1; and optionally a VL domain comprising the sequence of SEQ ID NO. 2, respectively, in view of the original specification of the invention.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 125-138 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 125 recites the limitation, optionally wherein the CD25+ve acute myeloid leukemia comprises both CD25+ve and CD25-ve cells.
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 125-131 and 133-138 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 125 recites the limitation, formula L-(DL)p, where p is indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a conjugate of formula L-(DL)p.  Consequently, since incomplete valences are not permitted in the structure of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, an essential portion of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of formula L-(DL)p.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 125-131 and 133-138 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 125 recites the limitation, SOzM, wherein z is 2, with regard to R11, R11a, R21, and/or R31, respectively. where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.  Consequently, since incomplete valences are not permitted in the structure of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, an essential portion of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject is indefinite and one of ordinary skill in the art would not be reasonably apprised of the method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of formula L-(DL)p.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 125-131 and 133-138 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, monovalent pharmaceutically acceptable cation, in claim 125, with respect to M, is a relative phrase which renders the claim indefinite.  The phrase, monovalent pharmaceutically acceptable cation, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 20, uses open language, such as include, but are not limited to, to define the phrase, monovalent inorganic pharmaceutically acceptable cation, as alkali metals such as Na+ and K+; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of formula L-(DL)p has been rendered indefinite by the use of the phrase, monovalent pharmaceutically acceptable cation, with respect to M of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 125-131 and 133-138 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claim 125 recites the limitations, R11, R21, and/or RN, respectively, where the limitations are ambiguous (i.e. defined twice), resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.  Consequently, since incomplete valences are not permitted in the structure of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, an essential portion of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of formula L-(DL)p.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 125-130 and 133-138 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, linker for connection to the antibody (Ab), in claim 125, with regard to RL1’ and/or RL2’, respectively, is a relative phrase which renders the claim indefinite.  The phrase, linker for connection to the antibody (Ab), is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 19, uses open language, such as comprises, to define the phrase, linker for connection to the antibody (Ab), as a pyrrolobenzodiazepine (PBD) linker (i.e. SG3249); however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of formula L-(DL)p has been rendered indefinite by the use of the phrase, linker for connection to the antibody (Ab), with regard to RL1’ and/or RL2’, respectively, of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.
	The examiner suggests omitting the phrase, linker for connection to the antibody (Ab), with regard to RL1’ and/or RL2’, respectively, and providing discrete linkers for connection to the antibody (Ab) for each occurrence where linkers for connection to the antibody (Ab) are desired, with regard to RL1’ and/or RL2’, respectively, to overcome this rejection.

	Claims 125-129, 131 and 133-138 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 125 recites the limitation, X is selected from the group comprising… .
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 125-129, 131 and 133-138 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 125 recites the limitation, RN is selected from the group comprising… .
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 125-128, 130, 131 and 133-138 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, capping group, in claim 125, with respect to RC, is a relative phrase which renders the claim indefinite.  The phrase, capping group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 62, uses open language, such as for example, to define the phrase, capping group, as Alloc, Fmoc, Boc, Troc, Teoc, Psec, Cbz, PNZ, and Moc; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of formula L-(DL)p has been rendered indefinite by the use of the phrase, capping group, with respect to RC of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 125-127, 130, 131 and 133-138 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 125 recites the limitation, R2 is… (ia) C5-10 aryl group, optionally substituted by one or more substituents selected from the group comprising… .
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.

	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 125, 126, 128-131 and 133-138 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 125 recites the limitation, R12 is… (ia) C5-10 aryl group, optionally substituted by one or more substituents selected from the group comprising… .
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.

	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 125, 127-131 and 133-138 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 125 recites the limitation, NHRR’, with regard to R7 and/or R7’, respectively. where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.  Consequently, since incomplete valences are not permitted in the structure of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, an essential portion of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject is indefinite and one of ordinary skill in the art would not be reasonably apprised of the method of treating CD25+ve acute myeloid leukemia (AML) in a subject,… comprising administering… a conjugate of formula L-(DL)p.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 125, 127-131 and 133-138 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 125 recites the broad limitations, (1) heteroatoms, with regard to R”; and (2) aromatic rings, with regard to R”, respectively, and the claim also recites (1) O, S, and NRN2, with regard to R”; and (2) benzene and pyridine, with regard to R”, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 126 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 126 recites the broad limitation, or, and the claim also recites and, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 127 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 127 recites the limitation, The method of claim 125, wherein:… R12 is… (i) a C5-7 aryl group, which may bear one to three substituent groups selected from… methyl-piperazinyl,… and methyl-thiophenyl, in lines 1-5 of the claim.  There is insufficient antecedent basis, in claim 125, for this limitation, with respect to the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.  According to claim 125, R12 is not recited as optionally substituted C3-7 heterocyclyl, with respect to the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 128 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 128 recites the limitation, The method of claim 125, wherein:… R2 is… (i) a C5-7 aryl group, which may bear one to three substituent groups selected from… methyl-piperazinyl,… and methyl-thiophenyl, in lines 1-5 of the claim.  There is insufficient antecedent basis, in claim 125, for this limitation, with respect to the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.  According to claim 125, R2 is not recited as optionally substituted C3-7 heterocyclyl, with respect to the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 129 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, terminating group, with respect to G2, is a relative phrase which renders the claim indefinite.  The phrase, terminating group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 63, uses open language, such as including, to define the phrase, terminating group, as acetyl, Moc, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of treating CD25+ve acute myeloid leukemia (AML) in a subject has been rendered indefinite by the use of the phrase, terminating group, with respect to G2 of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that the phrase, cleavable linker, with respect to L3, is a relative phrase which renders the claim indefinite.  The phrase, cleavable linker, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, cleavable linker.  Likewise, the meaning of a phrase cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Next, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of treating CD25+ve acute myeloid leukemia (AML) in a subject has been rendered indefinite by the use of the phrase, cleavable linker, with respect to L3 of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Then, the inventor or joint inventor should further note that the phrase, self-immolative linker, with respect to L2, is a relative phrase which renders the claim indefinite.  The phrase, self-immolative linker, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, self-immolative linker.  Moreover, the meaning of a phrase cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Also, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of treating CD25+ve acute myeloid leukemia (AML) in a subject has been rendered indefinite by the use of the phrase, self-immolative linker, with respect to L2 of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 131 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 131 recites the limitation, L1 comprises a dipeptide… .
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Likewise, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Next, the inventor or joint inventor should further note that the phrase, connecting group, with respect to A, is a relative phrase which renders the claim indefinite.  The phrase, connecting group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 46-50, uses open language, such as preferably, to define the phrase, connecting group; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of treating CD25+ve acute myeloid leukemia (AML) in a subject has been rendered indefinite by the use of the phrase, connecting group, with respect to A of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Then, the inventor or joint inventor should further note that the phrase, cleavable linker, with respect to L1, is a relative phrase which renders the claim indefinite.  The phrase, cleavable linker, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, cleavable linker.  Moreover, the meaning of a phrase cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Furthermore, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of treating CD25+ve acute myeloid leukemia (AML) in a subject has been rendered indefinite by the use of the phrase, cleavable linker, with respect to L1 of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Now, the inventor or joint inventor should further note that the phrase, self-immolative linker, with respect to L2, is a relative phrase which renders the claim indefinite.  The phrase, self-immolative linker, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, self-immolative linker.  Also, the meaning of a phrase cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Finally, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of treating CD25+ve acute myeloid leukemia (AML) in a subject has been rendered indefinite by the use of the phrase, self-immolative linker, with respect to L2 of the conjugates of formula L-(DL)p administered within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 132 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 132 recites the limitation, The method of claim 125, wherein DL is selected from the group comprising… .
	Similarly, the inventor or joint inventor should further note that MPEP § 2111.03 states the transitional term, comprising, which is synonymous with including, containing, or characterized by, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  {See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004); Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948); and Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005)}.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 133 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 133 recites the broad limitation, or, and the claim also recites and, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 134 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, is a relative term which renders the claim indefinite.  The term, about, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, about.  Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of treating CD25+ve acute myeloid leukemia (AML) in a subject has been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Likewise, the inventor or joint inventor should further note that claim 134 recites the broad limitation, an integer from 1 to about 8, and the claim also recites 1, 2, 3 or 4, which is the narrower statement of the limitation.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 138 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 138 recites the limitation, The method of claim 125, wherein: (i) said proliferative disease is… ; (ii) the neoplasm or neoplastic cells are…, in lines 1-12 of the claim.  There is insufficient antecedent basis, in claim 125, for this limitation, with respect to the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.  According to claim 125, neither proliferative diseases, nor neoplasm or neoplastic cells, is recited, with respect to the method of treating CD25+ve acute myeloid leukemia (AML) in a subject.
	The examiner suggests amending or cancelling the claim, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 136 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 136 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed on a subject targeted for treatment within a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the subject targeted for treatment within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, is screened to identify the presence of CD25+ve acute myeloid leukemia (AML) by performing a companion diagnostic which identifies CD25+ve cells by means of immunohistochemistry.  Consequently, since the additional process performed on the subject targeted for treatment within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, as recited in claim 125, whereby the subject is screened to identify the presence of CD25+ve acute myeloid leukemia (AML) by performing a companion diagnostic which identifies CD25+ve cells by means of immunohistochemistry, (1) fails to result in a further patentably distinct methodical step in the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, as recited in claim 125, and/or (2) fails to include all the limitations of the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, as recited in claim 125, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 137 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 137 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed on a subject targeted for treatment within a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the subject targeted for treatment within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, is screened to identify the presence in the subject of CD25+ve acute myeloid leukemia optionally by performing a companion diagnostic which identifies CD25+ve cells by means of immunohistochemistry.  Consequently, since the additional process performed on the subject targeted for treatment within the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, as recited in claim 125, whereby the subject is screened to identify the presence in the subject of CD25+ve acute myeloid leukemia optionally by performing a companion diagnostic which identifies CD25+ve cells by means of immunohistochemistry, (1) fails to result in a further patentably distinct methodical step in the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, as recited in claim 125, and/or (2) fails to include all the limitations of the method of treating CD25+ve acute myeloid leukemia (AML) in a subject, as recited in claim 125, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624